DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 4, 2020 has been entered.
Disposition of Claims
Claims 1-17 & 19-20 are allowed.
Claim 18 is canceled.
Drawings
The drawings were received on July 9, 2020.  These drawings are accepted.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Brannon on February 10, 2021.
The application has been amended as follows:
Claim 1 is amended to read as:
A method for winnowing, comprising the steps of: loading an initial material into a winnowing system via a feed member; feeding the initial material into a fluidically accelerated winnowing cavity; urging a fluid using an exhausting member through the winnowing cavity and directly into at least one plate member such that the accelerated initial material repeatedly impacts the at least one plate member to yield chaff material and processed material, and wherein the processed material and the chaff material circulate in the winnowing cavity; and separating the chaff material and the processed material from the winnowing cavity based on density; wherein the winnowing cavity is in fluidic communication with a plurality of fluidic inlets and a single fluidic outlet.
Claim 2 is amended to read as:
The method of claim 1, wherein the initial material further yields intermediate material.
Claim 3 is amended to read as:
The method of claim 2, wherein the intermediate material reimpacts the at least one plate member until yielding chaff material and processed material.
Claim 4 is amended to read as:
The method of claim 1, further comprising a step of preprocessing the initial material with a preprocessor.
Claim 5 is amended to read as:
The method of claim 1, further comprising a step of controlling a flow of initial material into the winnowing cavity with a feed gate.
Claim 6 is amended to read as:
The method of claim 1, wherein the chaff material egresses the winnowing cavity via a chaff chute.
Claim 7 is amended to read as:
The method of claim 6, wherein the chaff material collects in a collection cavity.
Claim 8 is amended to read as:
The method of claim 1, wherein the processed material egresses the winnowing cavity via a selection chute.
Claim 9 is amended to read as:
The method of claim 1, further comprising a step of agitating the feed member with at least one agitator.
Claim 10 is amended to read as:
The method of claim 7, wherein the step of urging the fluid using the exhaust member further comprises urging the fluid using the exhausting member through the feed member and the collection cavity.
Claim 11 is amended to read as:
A winnowing system, comprising: at least one exterior housing; at least one feed member disposed within the at least one exterior housing, wherein the at least one feed member has a higher feed end and a lower feed end; at least one feed chute connected to the lower feed end of the at least one feed member, wherein the at least one feed chute is bounded by at least one feed chute wall; at least one winnowing cavity disposed at an end of the at least one feed chute and opposite from the lower feed end and having a vertically oriented plate member disposed therein; a plurality of air inlets in fluidic communication with the at least one winnowing cavity; at least one chaff chute disposed above the at least one winnowing cavity; and at least one exhausting member in fluidic communication with the at least one feed member, the at least one feed chute, the at least one winnowing cavity, the at least one chaff chute, and at least one collection cavity; wherein the at least one exhausting member is configured to urge at least one fluid through the winnowing system and directly into the vertically oriented plate member, such that particles in the at least one winnowing cavity are repeatedly accelerated into the vertically oriented plate member for separation of chaff therefrom.
Claim 16 is amended to read as:
A winnower apparatus, comprising: an exterior housing; a material feed member having a higher end and a lower end and located within the exterior housing; a feed chute connected to the lower end, the feed chute having a feed chute wall; a winnowing cavity disposed after the feed chute and opposite the lower end; a vertically disposed impact plate member disposed in the winnowing cavity; a chaff chute disposed above the winnowing cavity; and an exhausting member in fluidic communication with the feed member, the feed chute, the winnowing cavity, the chaff chute, and a collection cavity; wherein the exhausting member is configured to urge a fluid through the winnowing cavity and directly into the impact plate member to winnow an initial material by repeatedly accelerating and impacting the initial material with the plate member until the initial material yields a processed material and a chaff material; and wherein the processed material is directed to the collection cavity and the chaff material is directed to the chaff chute.
Response to Arguments
Applicant’s arguments, see Page 8, filed July 9, 2020, with respect to the objections to the drawings have been fully considered and are persuasive in light of amendments to the drawings.
The objections to the drawings have been withdrawn. 
Applicant’s arguments, see Pages 8-11, filed July 9, 2020, with respect to the rejections under 35 U.S.C. §§ 102 & 103 of Claims 1-17 & 19-20 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. §§ 102 & 103 of Claims 1-17 & 19-20 have been withdrawn. 
Allowable Subject Matter
Claims 1-17 & 19-20 allowed.
The following is an examiner’s statement of reasons for allowance:
A first relevant prior art, Ziegler (US 2010/0071902), teaches a system and method of making frac sand comprising abrading sand particles by repeatedly directing a pressurized stream comprising the sand particles against a target to produce abraded sand particles of a desired mass and roundness.
A second relevant prior art, Kanda et al. (U.S. 5,358,183), teaches a pulverizer and process for producing toner comprising accelerating a material to be pulverized by a high pressure gas and colliding said accelerated material against a colliding member.
A final relevant prior art, Kollbohm (U.S. 1,847,009), teaches an impact mill comprising nozzle directing compressed air containing material to be ground into an impact plate and using a suction blower to create a partial vacuum to draw sufficiently disintegrated material out of the impact mill.
Ziegler, Kanda, Kollbohm, or any prior art of record do not disclose, teach or suggest wherein an exhausting member is configured to urge a fluid through a winnowing cavity and directly into an impact plate member to winnow an initial material by repeatedly accelerating and impacting the initial material with the plate member until the initial material yields a processed material and a chaff material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478.  The examiner can normally be reached on Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725